                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW MEXICO

   In re:

   ROMAN CATHOLIC CHURCH OF THE
   ARCHDIOLCESE OF SANTA FE, a New
   Mexico corporation sole,                              Case No. 18-13027-t11

                  Debtor.

    MOTION TO APPROVE STIPULATED ORDER GRANTING AND CONDITIONING
         RELIEF FROM STAY BETWEEN DEBTOR AND DEFENDANT J.W.

            Defendant J.W., by counsel and pursuant to Bankruptcy Rule 4001(d)(1), respectfully
   moves this Court to approve the Stipulated Order Granting and Conditioning Relief from Stay
   between Debtor and J.W. (the “Stipulated Order”) a copy of which is attached to this motion as
   Exhibit A. In support of this Motion, Claimant states as follows:


            1.    On December 3, 2018, The Archdiocese of Santa Fe filed for protection under

   Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court, District

   of New Mexico.

            2.    Defendant is party in interest in this case.

            3.    The Court has jurisdiction over the parties and the subject matter herein.

            4.    Defendant and Debtor have agreed to the Stipulated Order, which in summary, lifts

   the 11 U.S.C. § 362(a) stay, that went into effect with the filing of this Chapter 11 action, in Case

   No, D-202-CV-2018-07481, Second Judicial District Court, Bernalillo County, New Mexico (the

   “State Court”), for the limited purpose of allowing Defendant’s Unopposed Order to Reform the

   Complaint and Seal the Record (attached as redacted Exhibit B), to be entered.

            5.    Cause exists to grant relief from the stay as provided in the Stipulated Order.




Case 18-13027-t11      Doc 109      Filed 03/05/19      Entered 03/05/19 11:18:19 Page 1 of 2
           6.      Defendant shall give notice of this motion to all those entitled to notice pursuant to

   Bankruptcy Rule of Procedure 4001(d), with a 14-day opportunity to object, plus 3 days for

   service, along with a copy of this Motion and the Stipulated Order.

           WHEREFORE, Claimant requests that the Court approve the Stipulated Order and grant

   such other relief as is just.


                                                   Respectfully submitted,

                                                   CURTIS & LUCERO
                                                   By: Laura R. Callanan (filed elect. 3/5/19)

                                                   215 CENTRAL AVENUE NORTHWEST
                                                   THIRD FLOOR
                                                   ALBUQUERQUE, NM 87102
                                                   T 505-243-2808      F 505-242-0812
                                                   lisa@curtislawfirm.org
                                                   laura@curtislawfirm.org


            I hereby certify that on March 5, 2019 a copy of the foregoing, along with the Motion and
   the Stipulated Order, was mailed by U.S. Mail and to Debtor Archdiocese of Santa Fe, Thomas D.
   Walker, Esq., Walker & Associates, P.C., 500 Marquette Ave NW, Suite 650, Albuquerque, NM
   87102, and in accordance with NM LBR 9036-1 and Fed. R. Civ. P. Rule 5(b)(3), was served via
   the Court’s CM/ECF notification facilities to those parties who are registered CM/ECF participants
   in this case.

                                                     Laura R. Callanan, Esq. (filed elect. 3/5/19)
                                                     Laura R. Callanan, Esq.




Case 18-13027-t11        Doc 109      Filed 03/05/19
                                             2            Entered 03/05/19 11:18:19 Page 2 of 2
